UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6922



In Re:   RODNEY C. DOMAN,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CA-02-144)


Submitted:   July 10, 2003                 Decided:    July 17, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney C. Doman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney C. Doman has filed a petition for a writ of mandamus,

alleging that the district court has unduly delayed acting on his

petition under 28 U.S.C. § 2254 (2000), and his motion to stay a

state court proceeding.      Doman seeks an order from this court

directing the district court to act.        Although we grant leave to

proceed in forma pauperis, we deny as moot Doman’s petition for a

writ of mandamus because the district court has acted on Doman’s §

2254 petition and motion.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                        PETITION DENIED




                                    2